Citation Nr: 0831370	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-10 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for right knee 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for left knee 
disability.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of right hip fracture incurred at a VA 
Medical Center (VAMC) on March 27, 2006.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and E.L.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO denied the 
veteran's application to reopen a prior final decision 
denying service connection for bilateral knee disability.  
The RO also denied a claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of right hip 
fracture.  The Board has rephrased the bilateral knee 
disability claim to reflect that two distinct disabilities, 
and thus two distinct issues, are being adjudicated.

In April 2008, the veteran and two additional witnesses 
appeared and testified before the undersigned Veterans Law 
Judge at a Travel Board hearing held at the Lincoln RO.  The 
hearing transcript is associated with the claims folder.

The Board takes note that the Board held the record open 
after the hearing for a period of 30 days to allow the 
veteran's representative time to submit additional evidence 
in support of the claims.  The Board received this additional 
evidence in June 2008.  As this evidence results in a full 
grant of benefits being sought for bilateral knee disability, 
and the fact that the claim pursuant to 38 U.S.C.A. § 1151 is 
being remanded, the Board finds no prejudice to the veteran 
in proceeding to appellate review at this time.

The issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of right hip fracture is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
knee disability was last finally denied in an unappealed 
September 2005 RO rating decision on the basis that new and 
material evidence had not been submitted showing that 
bilateral knee disability was incurred in or aggravated by 
service.

2.  The evidence received into the record since the September 
2005 RO denial of an application to reopen service connection 
for right knee disability is both new and material as it 
includes competent medical evidence associating the current 
right knee disability to injury in service.

3.  The veteran's current right knee disability was incurred 
during his active military service.

4.  The evidence received into the record since the September 
2005 RO denial of an application to reopen service connection 
for left knee disability is both new and material as it 
includes competent medical evidence associating the current 
left knee disability as being aggravated by the now service 
connected right knee disability.

5.  The veteran's current left knee disability has been 
aggravated by the service connected right knee disability.


CONCLUSIONS OF LAW

1.  The RO's September 2005 rating decision, which denied an 
application to reopen a claim of service connection for 
bilateral knee disability, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The veteran's right knee disability was incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2007).  

4.  The veteran's left knee disability is proximately due to 
service connected right knee disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has denied an application to reopen a claim of service 
connection for bilateral knee disability, having determined 
that the claims were subject to a prior final denial and that 
new and material evidence has not been submitted to reopen 
the claim.  The Board must independently determine the RO's 
jurisdictional determination.  Barnett v. Brown, 83 F.3d 
1380, 1383- 84 (Fed. Cir. 1996).

The RO originally denied entitlement to service connection 
for bilateral knee disability in a June 2002 rating decision.  
The veteran was notified of this decision, and his appellate 
rights, by letter dated July 2002. The decision was not 
timely appealed and became final for jurisdictional purposes.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The RO declined to reopen the claim in unappealed rating 
decisions dated July 2004 and September 2005.  Those 
decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  Thus, the Board finds that the new and 
material standard applies to the claim at hand.

The veteran filed another application to reopen in June 2006, 
and this appeal ensues from the RO's denial of the claim.  As 
a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  However, if the claimant can thereafter present 
new and material evidence, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2007); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Any increase in severity 
of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service connected.

Evidence before the RO in September 2005 included service 
medical records which were negative for complaint or 
treatment of left knee symptoms.  However, the veteran did 
seek treatment for a one-month history of right knee popping 
on July 3, 1962.  A July 9, 1962 x-ray report, to investigate 
"Poss arthritis," showed no evidence of abnormalities on 
the lateral film.  The anterior-posterior (AP) view was 
unsatisfactory due to considerable motion on the part of the 
veteran.  The separation examination, dated July 17, 1962, 
indicated a normal clinical evaluation of the lower 
extremities.  At this time, the veteran denied a history of a 
"trick" or locked knee.  

The Board takes note that the July 1962 examiner's penmanship 
is somewhat illegible, wherein the RO has interpreted the 
service medical entries as discussing right knee "taxing."  
On review of the examiner's penmanship with regard to the 
letter "P" on the July 1962 x-ray request, as demonstrated 
in the examiner's name and additional notation of "Poss" 
arthritis, the Board finds that the examiner indicated that 
the veteran had "Poping" in his left knee, which is 
essentially as misspelling of popping.  Thus, the Board 
agrees with the veteran that the service medical entries 
refer to right knee symptoms of "popping" rather than 
"taxing."

Post-service, the veteran's available private medical records 
first reflected his treatment for a right knee strain in July 
1974.  At that time, an x-ray examination was reported as 
normal.  His treatment for left knee pain and crepitation was 
first documented in February 1987.

Additional evidence included the veteran's description of a 
falling injury to the knees while carrying a full field pack.  
He recalled being placed on light duty, and being prescribed 
pain pills.  He declined surgical intervention as it would 
have required an extended tour of his duty.  By written 
statements, lay witnesses recalled the veteran as having 
bilateral knee trouble since service.

Evidence of record since the RO's September 2005 denial 
includes a June 2008 medical opinion from a private physician 
who has treated the veteran since 1998.  The examiner offered 
his opinion that the veteran's bilateral knee injury in 1962 
more likely than not led to a degenerative condition in his 
right knee which eventually led to degeneration his left 
knee, ultimately resulting in replacement of both knees.

Based upon the reasons for the prior denial, the evidence now 
includes a competent medical opinion associating the current 
right knee disability to injury in service.  Thus, this 
evidence is new and material.  For the limited purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  Therefore, the veteran's claim of 
service connection for right knee disability is reopened.

Having reviewed the entire evidentiary record, the Board 
finds that reasonable doubt exists as to whether the 
veteran's current right knee disability was incurred in 
service.  The service medical records document a one-month 
history of right knee popping just prior to his discharge 
from service.  The Board has no reason to doubt the veteran's 
descriptions of right knee injury in service.  

Post-service, the veteran claims persistent right knee 
symptoms, which is corroborated by several lay witness 
statements which have not been directly impeached by any 
other evidence of record.  Furthermore, the veteran's spouse, 
who as a nurse's aid for orthopedic patients possesses some 
specialized knowledge concerning the observation of 
orthopedic disabilities, has provided credible testimony that 
the veteran has manifested recurrent right knee symptoms 
since the time she met him, which is approximately 4-years 
after his discharge from service.

Based on all of this evidence, which the Board accepts as 
true, the veteran's private physician has provided opinion 
that the veteran's right knee trauma in service led to 
degeneration of his right knee which ultimately led to his 
current right knee disability.  Notably, this opinion was 
based upon review of the veteran's service medical records.  
This examiner also recognized that many of the veteran's 
private treatment records contemporaneous in time to his 
discharge from service are no longer available due to the 
passage of time and the passing away of those treating 
physicians.  Resolving reasonable doubt in favor of the 
veteran, as mandated by 38 U.S.C.A. § 5107(b), the Board 
finds that the veteran's current right knee disability was 
incurred during his active military service.

As a result of the grant of service connection for right knee 
disability, the June 2008 private medical opinion raises, for 
the first time, the issue of entitlement to service 
connection for left knee disability as secondary to service 
connected right knee disability.  A service connection claim 
includes all theories under which service connection may be 
granted, including presumptive and secondary service 
connection theories.  Bingham v. Principi, 421 F.3d 1346, 
1349 (Fed. Cir. 2005).  Thus, the Board finds that it has 
jurisdiction at this time to adjudicate the secondary service 
connection theory.

Based upon the reasons for the prior denial, the evidence now 
includes a competent medical opinion associating the current 
left knee disability as being proximately due to the service 
connected right knee disability.  Thus, this evidence is also 
new and material as the credibility of the evidence is 
presumed.  Justus, 3 Vet. App. at 512-513.  Therefore, the 
veteran's claim of service connection for left knee 
disability is reopened.

The June 2008 private medical examiner noted that the veteran 
also had injury to the left knee in service and, based on an 
assessment that the state of disrepair of the right knee 
placed undue stress on the left knee, provided opinion that 
the degenerative condition in the veteran's right knee 
eventually led to degeneration in his left knee.  Notably, 
this physician has occupational experience involving 
orthopedic sports medicine.  There is no competent opinion to 
the contrary.  Accordingly, the Board resolves reasonable 
doubt in favor of the veteran by finding that the veteran's 
current left knee disability has been aggravated by the 
service connected right knee disability.  This appeal, 
therefore, is also granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, the duties under VCAA need not be 
further discussed.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for right knee disability.

Service connection for right knee disability is granted.

New and material evidence has been received to reopen the 
claim for service connection for left knee disability.

Service connection for left knee disability is granted.


REMAND

The veteran contends that his right hip fracture residuals, 
incurred at a VAMC in March 2006, results from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
care.  In March 2006, the veteran underwent a left total knee 
arthroplasty with post-operative complications including 
ileus and delirium.  He alleges that VAMC personnel's failure 
to timely respond to his calls for assistance in reaching the 
bathroom required him to get out of bed without medical 
assistance.  He subsequently fell and fractured his right 
hip.

In August 2006, a VA examiner reviewed the claims folder and 
concluded that, based on the evidence of record, that it was 
unable to be determined with a reasonable degree of certainty 
whether there was any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA with respect to the veteran's treatment in 
this instance.  

In reaching the above-mentioned determination, the VA 
examiner referenced VA records which mentioned the veteran in 
an agitated state, and pressing his call button, prior to his 
fall.  There was, however, no information concerning the 
interval between the veteran's call for assistance and the 
time the medical personnel arrived to assist him.

The Board has an obligation to carefully review the VA 
examiner's opinion and assign probative weight to the opinion 
expressed.  The Board's appellate review, however, is 
frustrated by the fact that the record does not contain the 
actual records concerning the veteran's state of mind and 
call button requests for assistance discussed by the VA 
examiner.  This issue, therefore, must be remanded to obtain 
all records associated with the veteran's VA treatment in 
March 2006.

A further review of the record reveals that the veteran has 
been awarded disability benefits from the Social Security 
Administration (SSA).  The medical and legal documents 
pertaining to this award are not associated with the claims 
folder.  The possibility that SSA records could contain 
relevant evidence to the claim cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002).  Therefore, these records must be 
associated with the claims folder.  38 C.F.R. § 3.159(c)(2).

The Board notes that the veteran's attorney represented to 
the Board that he had insufficient time to prepare the 
veteran to testify on this issue for his April 2008 Board 
hearing.  The attorney indicated his desire for a video-
conference hearing before the Board.  On remand, another 
hearing as to this issue should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
videoconference hearing before the Board 
on the issue of entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of right hip fracture 
incurred at a VA facility on March 27, 
2006.

2.  Obtain all records of the veteran's 
hospitalization treatment beginning on 
March 23, 2006 at the NWHIS VA facility, 
including all preoperative and 
postoperative records, and operation 
reports.  All nursing records, hospital 
records, and consent forms should also be 
obtained, including a specific request for 
all records which document the veteran's 
use of a call button.  If no such records 
are available, this should be so reported 
in the record.

3.  Obtain the veteran's Social Security 
Administration records, including all 
medical records which formed the basis of 
any decision rendered.  Efforts to obtain 
these records should also be documented, 
and any evidence received in response to 
this request should be associated with the 
claims folder.

4.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


